Broyles, J.
1. In an action against a common carrier for a failure safely to transport and deliver goods committed to it by a shipper, the carrier having received the shipment in good order and delivered it to the consignee, or the transferee of the consignee, in a damaged condition, particular acts of negligence nee'd not be alleged, and if alleged may be treated as surplusage. Louisville & Nashville Railroad Co. v. Warfield, 129 Ga. 473 (59 S. E. 234); Southern Express Co. v. Bailey, 7 Ga. App. 331 (66 S. E. 960).
2. The court did not err in refusing to give the requested charge.
3. Whilé there were some errors in the charge of the court, in the light of the amount of the verdict returned they do not require a new trial.
4. There was some evidence to support the verdict, and, the trial judge having approved it, this court will not interfere.

Judgment affirmed.